Citation Nr: 1703480	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 24, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for service-connected PTSD, rated as 30 percent disabling prior to January 18, 2012 and as 50 percent disabling from that date.

3.  Entitlement to service connection for a left leg disability, including as secondary to a service-connected disability.

4.  Entitlement to a higher initial rating for service-connected right knee strain, currently evaluated as 10 percent disabling. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1972 to December 1973.  He had subsequent periods of service in the Army National Guard (ARNG) between February 1976 and October 1988, including a period of full time training duty (FTTD) from May 1983 to September 1983, and a period of active duty for training (ACDUTRA) from June 14 to 28, 1986.  The appellant has established Veteran status with regard to the latter period of service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in Columbia, South Carolina.  In a December 2008 rating decision, in pertinent part, the RO determined that new and material evidence had not been received to reopen a claim of service connection for a left leg disability.  In a May 2009 rating decision, the RO granted service connection and a 10 percent rating for chronic strain with internal derangement of the right knee; the Veteran appealed for a higher rating.

In a February 2012 rating decision, the RO granted service connection for PTSD effective July 24, 2008, rated 30 percent disabling prior to January 18, 2012, and as 50 percent disabling from that date.  The Veteran appealed for a higher initial rating and for an earlier effective date for PTSD.

In June 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In September 2012, the Veteran was informed that a transcript of the hearing could not be produced and was given the option of having a new hearing, which he then requested.

In a November 2012 decision, the Board reopened the Veteran's previously denied claim for service connection for a left leg disability.  The Board remanded the claims of entitlement to service connection for a left leg disability, and entitlement to an increased initial rating for a chronic right knee strain with internal derangement for further development.  The Board remanded the case for additional development in September 2014.

In a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) denied entitlement to a TDIU, and the Veteran appealed this decision.  

In May 2015, the case was remanded to the AOJ for additional development, including another Board hearing.

A videoconference hearing was held in September 2016 before the undersigned VLJ of the Board, and a transcript of this hearing is of record. At the hearing, the VLJ noted that the Veteran's representative had requested that the Board take jurisdiction of the TDIU appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and the VLJ agreed to do so.  A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability or disabilities, and is part of a claim for increased compensation.  Rice, supra; see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). 

Additional evidence was received from the Veteran in September and November 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.
The issues of entitlement to service connection for a left leg disability and for a higher rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for PTSD was received on January 11, 2002, years after service, and denied in an October 2002 rating decision. The Veteran was properly notified of this decision and did not perfect an appeal of the decision.

2.  A petition to reopen the previously denied claim of service connection for PTSD was denied in an unappealed August 2004 rating decision.

3.  The complete service treatment records (STRs) were of record at the time of the above decisions, along with incomplete service personnel records, and the Veteran's stressor statement indicating that his claimed stressor occurred in 1980.

4.  Following the August 2004 rating decision, the Veteran filed another petition to reopen the claim of service connection on July 24, 2008.  In June 2009, he reported that his claimed stressor occurred on June 23, 1986 or 1985.

5.  Additional service personnel records were received on December 27, 2011, which verified the dates of a period of ACDUTRA from June 14 to 28, 1986.

6.  VA medical records reflect treatment and diagnosis of PTSD in January 2002.

7.  No formal or informal claim for service connection for PTSD was received from the Veteran prior to January 11, 2002.

8.  Throughout the rating period on appeal, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with deficiencies in most areas.
9.  Records on file show that the Veteran was working, on a full-time basis, at a substantially gainful occupation until June 2009.

10.  According to the probative medical and other evidence of record, it is as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  An earlier effective date of January 11, 2002, but no earlier, for the award of service connection for PTSD is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c)(1),(c)(3), 3.400 (2016).

2.  Throughout the rating period on appeal, the criteria for a higher 70 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by a letter dated in August 2008 as to the petition to reopen a claim for service connection for PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the appeals for a higher initial rating and an earlier effective date for the award of service connection for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has submitted written statements and testimony in support of his claims.  VA has obtained service treatment records (STRs), records from the Social Security Administration (SSA), voluminous VA medical records and private medical records, assisted the appellant in obtaining evidence, afforded the appellant medical examinations, and obtained medical opinions as to the etiology and severity of PTSD. 

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  At the September 2006 Board hearing, the Veteran's representative stated that the record was complete with regard to the PTSD claims, and said that the Veteran wanted to avoid a remand on these issues.  See hearing transcript, pages 48-49.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2016 Board hearing.

With respect to the claim for a higher rating for PTSD only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination. 38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination for this condition was conducted in December 2014.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examinations were conducted by competent medical professionals. In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria. In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected PTSD to provide probative medical evidence for rating purposes. The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his PTSD. 38 C.F.R. §§ 3.327 (a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim, to include an April 2015 mental health attending note, ongoing extensive VA treatment records, and a report of a psychological evaluation by a private psychologist in October 2016.

The Board concludes that all the available records and evidence have been obtained in order to make a determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Earlier Effective Date for PTSD

In the February 2012 rating decision on appeal, the RO granted service connection for PTSD, retroactively effective from July 24, 2008.  

The Veteran contends that an earlier effective date should be assigned, and that service connection should be awarded for PTSD effective from January 11, 2002, the date of his original PTSD claim.  See October 2016 written brief by the Veteran's representative, and the September 2016 Board hearing transcript.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400 (b)(2)(i).

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q)(2), (r). A reopened claim is any application for a benefit received after final disallowance of an earlier claim, or any application based on additional evidence. 38 C.F.R. § 3.160(e). The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).

As noted above, the Veteran had a period of active duty in the U.S. Navy from July 1972 to December 1973.  Service personnel records show that he had subsequent periods of ACDUTRA and INACDUTRA in the ARNG.  A report of separation from the ARNG of South Carolina reflects that he entered service in February 1976 and was separated in January 1983 to accept an appointment as a commissioned officer.  A report of separation from the ARNG of South Carolina reflects that he entered in January 1983, and attended the FA Officers Basic Course from May 1983 to September 1983, which was characterized as ACDUTRA.  He was separated from the South Carolina ARNG in October 1988, and his primary military occupational specialty (MOS) was cannon FA officer.

In an October 2002 rating decision, the RO initially considered and denied the claim for service connection for PTSD, and the Veteran did not thereafter perfect a timely appeal of that decision to the Board.  The Veteran was notified of this decision by a letter dated in October 2002, and a notice of disagreement was received from him in June 2003 as to this issue.  A statement of the case was issued in August 2003, in which the RO found that the Veteran did not have a diagnosis of PTSD meeting the diagnostic criteria under DSM-IV, did not have a verified stressor, and there was no medical nexus linking claimed PTSD to an in-service stressor.  The RO noted that he was diagnosed and treated for adjustment disorder with depressed mood in 1985, and for an acute anxiety attack in June 1986.

The Veteran did not perfect an appeal of the October 2002 decision, and that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

In his original January 11, 2002 claim of service connection for PTSD, the Veteran asserted that this disorder was treated at Camp Shelby, while he was in the National Guard.  In a July 2002 stressor statement, the Veteran reported four stressful in-service incidents, including an incident in "1980" at Camp Shelby, Mississippi in which he witnessed artillery landing nearby, killing a female soldier, Specialist S., who was assigned to brigade 151FA.  The other incidents were reported to have occurred in the United States in 1970, 1980, or 1981.

Evidence of record at the time of the October 2002 decision also included service personnel records and service treatment records, including a June 15, 1986 service treatment record showing that the Veteran requested a prescription for Xanax and Nembutal because he left these medications at home; Xanax was prescribed on June 22, 1986.  Service treatment records dated on June 23, 1986 show that the Veteran apparently witnessed a lethal injury to another soldier, soon after which he became acutely anxious.  It was noted that he might have a history of anxiety problems, already took Xanax, and that he had been in the field under very hot conditions.  The diagnostic impression was acute anxiety attack and possible heat exhaustion.

Evidence of record also included a September 1986 periodic examination for the SCARNG, which showed a history of depression and no evidence of clinical depression.  The reviewing examiner noted a past psychiatric history of adjustment disorder with depressed mood.  In a September 1986 report of medical history, the Veteran reported that he had a history of depression or excessive worry and was taking Xanax.  He reported that he was hospitalized in May 1985 at a private facility for adjustment disorder with depressed mood, and the reviewing examiner noted a history of suicidal gesture with hospitalization for adjustment disorder with depressed mood, and he was using Nembutal for sleep.  

Additional service treatment records were received in October 2003, covering the period of active duty in the Navy from 1972 to 1973.

The Veteran filed a petition to reopen his PTSD claim in August 2004.  He said he had flashbacks and hallucinations that he believed were caused by seeing a female soldier killed in front of him.  He did not indicate the date on which this event occurred.  He did not respond to a September 2004 letter from the RO asking him to submit new and material evidence.

In a November 2004 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD.  The RO stated that although the evidence was new, it did not establish that PTSD had been clinically diagnosed.  The Veteran was notified of this decision by a letter dated in November 2004, he did not appeal it, and that decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

The Veteran's next petition to reopen his previously denied claim of service connection for PTSD was received on July 24, 2008, in the form of a telephone call.  He reported current VA treatment for PTSD.

Generally, a finally adjudicated claim can be reopened only on the submission of new and material evidence. 38 C.F.R. § 3.156 (a) (2016). However, in contrast to the general rule, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c)(1) (2016); see also Blubaugh v. McDonald, 773 F. 3d 1310 (2014). 

Relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim include:  records related to a claimed in-service event, injury or disease, additional service records forwarded to VA by the Department of Defense or the service department at any time after VA's original request for service records, and declassified records that could not have been obtained previously because they were classified at the time of VA's original decision.  38 C.F.R. § 3.156(c)(1).  These records do not include records VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim or the claimant failed to provide sufficient information for VA to identify and obtain the records from the service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If an award is made based all or in part on the newly associated service department records, that award is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. 38 C.F.R. § 3.156 (c)(3).

In an October 2016 written brief, the Veteran's representative asserted that an earlier effective date of January 11, 2002, the date of his original PTSD claim, should be assigned for service connection for PTSD.  The representative stated that an October 2002 rating decision found that the Veteran's claimed stressor was unverified and he did not have a diagnosis of PTSD, that the ultimate grant of service connection for PTSD in February 2012 was based in part on additional service personnel records received from the service department on December 27, 2011, and that contrary to what was stated in the 2002 rating decision, the VA medical records in the Veteran's file in 2002 contained a diagnosis of PTSD.  The representative asserted that on December 27, 2011 VA received additional relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, and that therefore when service connection was granted, based in part on such service personnel records, VA should have assigned January 11, 2002 as the effective date, under 38 C.F.R. § 3.156(c).

In its February 2012 decision, the RO granted service connection for PTSD as directly related to military service based on confirmation of a stressful experience during a period of active duty for training (ACDUTRA) in the Reserves which had been medically linked to a current diagnosis of PTSD.  The RO stated that additional personnel records were received from the service department on December 27, 2011 which confirmed the claimed stressful experience of seeing a lethal injury to another soldier during a training exercise in the Reserves during active duty for training in June 1986.  In other words, service connection for PTSD was established based on a stressor which occurred during a period of ACDUTRA.  

A review of the file reveals that on December 27, 2011, the RO received additional service personnel records, some of which were not previously of record, including ARNG retirement credits records, showing the dates of the Veteran's periods of ARNG service between 1976 and 1988, including a period of training from June 14 to 28, 1986.

The Board has thoroughly reviewed the service personnel records that were associated with the claims file on December 27, 2011, and is unable to find any newly obtained record which verifies the occurrence of the Veteran's reported in-service stressor.  However, these service personnel records do include an ARNG retirement points record which was not previously on file and which lists the dates of the Veteran's verified periods of service, including a period of ACDUTRA from June 14 to 28, 1986.  It appears that this is the additional service record upon which the RO based its award of service connection for PTSD.

Governing law provides that service connection is granted if it is shown the appellant suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Under the law, active military service includes (1) active duty, but also (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status"). Veteran status may be conferred by either peacetime or wartime service for the purpose of application of the presumption of soundness.  See 38 U.S.C.A. §§ 101(2), 1137; 38 C.F.R. § 3.1 (d).

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  In other words, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Because of the RO's February 2012 decision, the Veteran has now established Veteran status with regard to the period of ACDUTRA from June 14 to 28, 1986.  Prior to that decision, Veteran status for this period was not established.

During the pendency of the instant appeal, in August 2008, VA medical records dated from 2007 to 2008 were obtained and showed mental health treatment.  In June 2008, the Veteran was noted to have a history of major depressive disorder versus substance-induced mood disorder, PTSD, and cocaine dependence.  He said he was first seen by psychiatry at age 10 after being abused, and suffered from PTSD due to combat experiences, which was well-controlled until he was a victim of a carjacking in 2006.  He reported depressive symptoms since 2004.  The diagnoses were PTSD, depression not otherwise specified (NOS), rule out substance-induced mood disorder, rule out panic disorder, and cocaine dependence in early remission.

In October 2008, the RO issued a memorandum finding that it had insufficient information to attempt to corroborate the stressful event reported by the Veteran.  It was noted that the Veteran's service personnel records were previously of record and that the Veteran had not returned a PTSD questionnaire that was sent to him.

In a December 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied PTSD claim, and the Veteran then appealed.  

On VA PTSD examination in May 2009, the VA examiner diagnosed PTSD that was related to a stressful event (seeing a woman killed in a training accident) during military service.  The examiner opined that the Veteran currently met the criteria for a diagnosis of PTSD and the stressful event was at least as likely as not the cause of his current PTSD.

In a June 2009 statement, the Veteran said that his in-service stressor was an incident in which a female soldier was killed on June 23, 1986 or 1985, during ACDUTRA in the South Carolina NG.  This is the first time he provided this date for his stressor.  He enclosed a duplicate copy of service treatment records dated on June 23, 1986.

In March 2011, additional VA treatment records were obtained that are dated from 2002 to 2003.  In April 2002, the Veteran reported a history of substance abuse, and complained of nightmares and flashbacks of Vietnam, and heightened arousal for 30 years.  The diagnostic assessment was major depressive disorder, cocaine dependence, history of PTSD, and history of barbiturate and alcohol abuse.

In February 2003, the Veteran was diagnosed with depression NOS (SIMD versus adjustment disorder versus dysthymia versus major depressive disorder), PTSD, and cocaine dependence.  The Veteran reported a 25-year history of cocaine dependence.  The examiner stated that with regards to his reported PTSD, he was recently evaluated by Dr. D. who felt he met the "A" criterion for this diagnosis and planned to continue the evaluation.  He reported nightmares and flashbacks with anxiety related to his duties in the Navy which exposed him to removing body bags from a ship and seeing a woman's head get blown off.  On VA PTSD examination in January 2012, the examiner diagnosed PTSD.

In this case, the Board observes that additional service personnel records were obtained after the initial denial of the claim which were pertinent to the ultimate grant of service connection. The Veteran's service personnel records were incomplete at the time of the 2002 and 2004 denials, and additional service personnel records were subsequently received in December 2011 showing that the Veteran was on ACDUTRA on June 23, 1986, the date of the service treatment record (which was previously on file) showing that he reported seeing a soldier killed and was diagnosed with anxiety.  Reconsideration of the original claim is therefore warranted.  38 C.F.R. § 3.156(c)(1).

The Board notes that in his initial claim in 2002, the Veteran gave inaccurate information regarding this stressor, when he stated that the stressor in question occurred in 1980, which made it more difficult for VA to verify the reported stressor.  However, the June 1986 service treatment records were on file in October 2002 and described a similar incident to one in the Veteran's report.  

A claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim. See Mayhue v. Shinseki, 24 Vet. App. 273, 277-279 (2011).  An award based all, or in part, upon such service department records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date that may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2016).  

Thus, it must be determined when entitlement to service connection for PTSD arose.  The term "date entitlement arose" is not defined in the current statute or regulation.  The United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found).

"[E]entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition." DeLisio v. Shinseki, 25 Vet. App. 45, 56   (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010). 

The Veteran's VA medical records reflect treatment for cocaine dependence and psychiatric disorders (variously diagnosed) since January 2002.  A January 2, 2002 VA history and physical reflects that the Veteran reported that he served in Vietnam.  The Axis I diagnoses included cocaine dependence, PTSD, rule out SIMD, marijuana abuse, and history of barbiturate and alcohol abuse.  Subsequent VA medical records reflect treatment for PTSD.  Thus, there is evidence of a diagnosis of PTSD prior to the date of receipt of his original claim of service connection for PTSD on January 11, 2002.  Moreover, competent medical evidence of record has linked the Veteran's PTSD to his reported stressor, and corroborating evidence of the stressor is shown in his service treatment records. 

The Board concludes that the appropriate effective date in this case is the date of the VA's receipt of the Veteran's original claim for service connection on January 11, 2002.  Thus, the benefit sought on appeal is granted.

The Veteran does not contend, and the evidence does not reflect that there was any prior formal or informal claim for service connection for PTSD.  Consequently, the earliest possible effective date he may receive is January 11, 2002, the date of receipt of his original claim of service connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Higher Initial Rating for PTSD

The RO has rated the Veteran's service-connected PTSD as 30 percent disabling prior to January 18, 2012, and as 50 percent disabling from that date, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In its February 2012 decision, the RO indicated that the 50 percent rating was assigned from the date of a VA examination on January 18, 2012, although a review of the file reflects that this examination was actually performed on January 21, 2012.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated, and that a higher 70 percent rating is warranted for this disability.  See October 2016 written brief from the Veteran's representative.

In the instant decision, the Board has granted an earlier effective date of January 11, 2002 for the award of service connection for PTSD.  Thus, the rating period on appeal extends from that date.  See 38 C.F.R. § 3.156(c)(4) (regarding the assignment of a retroactive disability evaluation when supported adequately by medical evidence).  The claims file contains voluminous VA medical records of treatment for psychiatric disorders since 2002, as well as reports of VA examination and a recent private psychological examination.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2016).  Specifically, VA had previously adopted the DSM-IV, for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014, as in this case.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal for a higher rating was originally certified to the Board after that date, the DSM-5 is applicable to this case.

The Board notes that DSM-5 no longer utilizes Global Assessment of Functioning (GAF) scores.  However, insofar as VA examiners and providers have evaluated the Veteran under DSM-IV, the Board considers their findings; and although not determinative, the GAF scores assigned are probative as they relate directly to the Veteran's level of impairment of social and industrial adaptability as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 20 reflects some danger of hurting self or others, or occasionally fails to maintain minimum personal hygiene, or gross impairment in communication.  GAF scores ranging from 21 to 30 reflect that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, or inability to function in almost all areas.  GAF scores from 31 to 40 reflects some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

An examiner's classification of the level of psychiatric impairment at the moment of examination is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The evidence reflects that the Veteran has been diagnosed with other nonservice-connected psychiatric disorders.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation. 38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Voluminous VA medical records dated from 2002 to the present reflect psychiatric treatment for PTSD as well as substance dependence/abuse.  The Veteran's GAF scores over the years show a broad range and fluctuated rather dramatically, ranging from 20 to 70, but were generally between 40 and 60.

In early January 2002, the Veteran sought VA treatment for substance abuse.  On examination, he was alert, oriented to person, place, and time, had a normal appearance and was neatly dressed.  He was pleasant and cooperative with the interviewer.   Motor activity was within normal limits, speech was slow and soft, he had logical, sequential and goal-oriented thoughts, normal remote and recent memory, normal concentration, no suicidal or homicidal ideation, no hallucinations or delusions, and he had a normal affect.  He was slightly tearful.  The Axis I diagnoses were cocaine dependence, PTSD, rule out SIMD, marijuana abuse, history of barbiturate and alcohol abuse, and the GAF was 45.  A psychiatry outpatient note dated in late January 2002 reflects that he reported a 4-day binge recently after which he was hospitalized.  On current mental status examination, he was well-presented in business clothes.  He was fully oriented and cognitively intact.  He denied feeling depressed and did not have a depressive affect.  He denied suicidal ideation, delusions, or hallucinations.  He reported hallucinations when he was hospitalized.  The diagnosis was cocaine abuse and cannabis abuse.  The GAF was 50.

A February 2003 VA history and physical shows that the Veteran was hospitalized for suicidal ideation.  He reported a 25-year history of cocaine dependence.  With regards to his reported PTSD, he has recently undergone evaluation by Dr. D. who felt he met the "A" criterion for this diagnosis and planned to continue the evaluation.  He reported nightmares and flashbacks with anxiety related to his duties in the Navy which exposed him to removing body bags from a ship and seeing a woman's head get blown off.  He completed technical college, and used to work as a sales engineer, selling generators to companies.  The diagnostic assessment was history of PTSD and cocaine dependence with a recent stressor triggering relapse and acute worsening of mild depression with suicidal ideation.  The Axis I diagnoses were depression NOS (SIMD versus adjustment disorder versus dysthymia versus major depressive disorder), PTSD, cocaine dependence, alcohol dependence in early full remission, marijuana abuse in sustained full remission, opiate dependence versus abuse in early full remission.

An April 2003 mental health resident note reflects that the Veteran had been transferred from a private facility after being committed for a suicide attempt.  The Veteran reported that he was recently laid off and was using cocaine, and his wife said she wanted a divorce.  The Veteran reported a history of nightmares and flashbacks related to service in the Navy, but said these had not been present for several months.  He also reported a history of panic attacks.  The Axis I diagnoses were depression NOS (SIMD versus MDD), cocaine dependence, and history of PTSD.  The GAF was 25.

Private medical records dated in June 2007 reflect that the Veteran was hospitalized after a suicide attempt.  He reported multiple prior failed suicide attempts.  The diagnostic assessment was suicide attempt, multiple previous suicide attempts, and depression.  On psychiatric evaluation, he reported a history of combat in the Navy during Vietnam.  The discharge diagnosis was major depressive disorder versus SIMD, questionable PTSD, cocaine dependence, polysubstance abuse, and benzodiazepine abuse.  The GAF was 45.

A November 2007 VA mental health outpatient treatment record reflects that the Veteran had a history of MDD vs SIMD, PTSD, and cocaine dependence, and ASPD traits who presented to establish regular mental health care.  He said he was first seen by psychiatry at age of 10 after suffering abuse.  He suffered from PTSD related to combat experiences, but was well controlled up until he was the victim of a carjacking in 2006.  Since May 2004 he noted depressive symptoms including insomnia, sleeping only 3-4 hours nightly, low mood, poor energy, anxiety, poor concentration and hopelessness.  From the late 1990s to 2004, he worked despite cocaine addiction.  The Axis I diagnoses were PTSD, Depression NOS, rule out SIMD, rule out panic disorder, cocaine dependence, in early remission.

On VA PTSD examination in May 2009, the Veteran reported symptoms of PTSD including disturbing recollections, dreams and nightmares right after a stressor incident until he got out of the National Guard.  These symptoms resolved somewhat until the late 1990s, and then he began again to have nightmares but he was managing these.  His symptoms reportedly escalated in the past two years as he experienced a carjacking.  Since that time, he reported intrusive recollections on an almost daily basis with nightmares and anxiety attacks.  He reported that he had difficulty sleeping, including difficulty initiating and maintaining sleep.  He reported that slept approximately five hours per night.  He had been unable to establish and maintain relationships.  He had been married and divorced three times and his last divorce occurred four years ago.  He was generally isolated and withdrawn from others and he avoided crowds and avoids violence.  He reported that he was physically aggressive to one individual about two years ago.  He avoided guns and knives now.  He reported that he currently took psychiatric medication.  He had been on various medications and also had electroconvulsive therapy in the past.  He reported a prior history of being abused by a parent.  He stated that he had been hospitalized on several occasions and reported that he made two suicide attempts.  There was a significant post military stressor, namely being a victim of a carjacking in 2006.  He had one period of significant remission in symptoms, but this was not maintained for a significant period of time.  He stated that he had not worked since August 2008.  He stated that he was doing electrical work and his job was highly technical.  He began to have difficulty with short term memory and concentration and was having trouble with the calculations.  As a result, he resigned.  He currently lived alone.  He had two adult children who lived close by.  He was a high school graduate and denied a history of learning or behavior problems.  In terms of his alcohol consumption, he reported that he drank sporadically.  He had a history of cocaine abuse but had not used cocaine or any other illegal drug in the past year.  There was no history of legal involvement.  

On mental status examination, he was appropriately dressed and groomed.  His speech was clear, coherent, and goal directed.  His thought process was linear and devoid of delusional content.  There was no evidence of any thought or perceptual disturbance.  Insight and judgment were adequately developed.  Fund of information and level of intelligence were in the average range. The Veteran denied suicidal and homicidal ideation.  The diagnosis was PTSD.  The GAF was 65.  The examiner opined that the Veteran was experiencing a mild level of impairment in social and occupational functioning, and that the Veteran could manage any funds made available to him.

The Veteran was hospitalized in September 2009 for depression and suicidal ideation.  He reported a history of nightmares, flashbacks, anxiety, panic attacks and a heightened startle response which he stated were decreased with Zoloft.  On examination, appearance was appropriate, hygiene was fair, behavior was polite and cooperative with interview, speech was rapid, motor was within normal limits, mood was tired, affect was anxious, thought process was circumstantial, thought content was free of any overt delusions or hallucinations, and he admitted to depression.  Insight was present but limited, and judgment was fair.  The Axis I diagnosis was depressive disorder not otherwise specified (NOS) (adjustment disorder versus major depressive disorder), PTSD, cocaine dependence currently in remission.  The GAF was 30 on admission.

VA outpatient treatment records show that the Veteran received therapy and medication for his PTSD.  In July 2011, a VA psychiatrist stated that after running out of his psychiatric medications for over a week, he felt much more anxious, and had a lot of trouble sleeping.  He stated that since he had been back on medication he felt a bit more settled.  He still had the stress of school, and his mood was anxious but improving.  He denied depression.  Sleep was so-so, with some nightmares and intrusive thoughts about seeing a woman decapitated in a training accident.  He remained irritable at times and hypervigilant.  He said he was over 3 years clean from cocaine, but had a few "slips" with THC but that these were infrequent.  He reported chronic intermittent suicidal ideation for years.  He denied current or recent suicidal ideation.  He had no intent or plan.  He denied homicidal ideation or other dangerous thoughts.  On mental status examination, he had casual dress, was cooperative with good eye contact, had normal motor and speech, and linear thoughts.  His mood was anxious with congruent affect.  He denied hallucinations, and judgment and insight appeared intact.  The Axis I diagnosis was PTSD, chronic; history cocaine dependence in full sustained remission, and THC abuse.  The GAF was 58.

A report of a December 2011 mental status examination performed for SSA by J.H.W., Ph.D., reflects that the Veteran reported decreased sleep, nightmares, and intrusive thoughts and images of past trauma.  He denied having flashbacks since just prior to the summer of 2011.  He reported emotional numbing, and was easily startled and hypervigilant.  He experienced anxiety and panic episodes, and a depressed mood most days.  He reported having visual hallucinations during a prior hospitalization.  He reported five prior suicide attempts since 1983.  He said he abused cocaine from 1994 to 2006.  On examination, he was casually attired, grooming was adequate, and he was alert, responsive, and cooperative.  He appeared weary.  Eye contact was fair, speech was coherent, spontaneous, goal-directed, and without articulation difficulties.  Speech was normal, and the tone reflected depression.  Mood was depressed, affect was restricted, and he was in no acute distress.  There was no evidence of hallucinations, delusions, or other thought disturbance.  His thought processes were logical.  Cognitive speed was normal, persistence was adequate, and concentration was fair.  Dr. W. opined that the Veteran possessed adequate intellectual skills to learn a variety of occupational tasks and to make appropriate adjustments and decisions in an occupational setting.  However, he had experienced significant psychiatric symptoms over many years, and had required psychiatric hospitalization.  He experienced severe depression and symptoms consistent with PTSD, and these symptoms were likely to impair concentration and persistence at times.  These symptoms were also likely to impair social functioning.  He was likely to have difficulty with consistently functioning at a positive level in a variety of life areas secondary to the current psychiatric symptom picture.  The Axis I diagnoses were PTSD, depression, recurrent, severe, without psychotic features, and cocaine abuse, in remission.

In a January 2012 determination, the SSA determined that the Veteran was disabled due to a primary diagnosis of a back disability, and a secondary diagnosis of affective/mood disorders, with a disability onset date of February 2010.  The Veteran reported that he worked on a full-time basis from June 1999 to July 2005 as a power systems consultant, from June 2006 to October 2007 as a safety manager, from February to April 2008 as an industrial electrician, from March to May 2008 as a construction electrician, and June to August 2008 as an industrial electrician.  The Veteran contended that he was unable to work from mid-August 2008.

On VA examination on January 21, 2012, the examiner diagnosed PTSD, chronic, moderate to severe, and polysubstance abuse, currently in full remission.  The examiner indicated that these two diagnoses were interrelated and the substance abuse was non-contributory currently, and that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The GAF was 45.  The examiner opined that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated that the Veteran had depressed mood, panic attacks more than once a week, sleep impairment, irritability, difficulty concentrating and hypervigilance.  He also had recurrent recollections and dreams of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others.

In a February 2012 addendum, the VA examiner indicated that the claims file had been reviewed, and stated that the Veteran's previous compensation and pension examination was in May of 2009 when he was diagnosed with PTSD with a GAF of 65. The examiner stated that the Veteran had multiple mental health treatment notes including an inpatient hospitalization for suicidality.  More recently, he was noted to be stable but was still having significant symptoms.  The examiner opined that the Veteran's presentation was worse on current examination than it was approximately 3 years ago.  The examiner stated that based on this review no changes to the report of January 2012 were indicated. 

A February 2012 VA outpatient treatment record shows that the Veteran said some financial stress had been relieved, and he was starting to feel more positive.  He was seeing family more often and was looking forward to his daughter's wedding next month.  He reported some trouble sleeping.  He denied suicidal or homicidal ideation.  He reported he had been sober for five years.  On mental status examination, he had casual dress, was cooperative with good eye contact, had normal motor and speech, linear thoughts, and his mood was pretty good with congruent affect.  He denied hallucinations.  Judgment and insight appeared intact.  The Axis I diagnosis was PTSD, chronic, history of cocaine dependence in full sustained remission, and THC abuse.  The GAF was 60. 

In June 2012, the Veteran reported that his financial status had improved.  He reported more nightmares and intrusive memories since writing and re-reading his statement describing his trauma a few times during the appeals process.  Sleep had been poor.  He denied suicidal or homicidal ideation.  On mental status examination, he had casual dress, was cooperative with good eye contact, normal motor and speech, and linear thoughts.  His mood was kind of anxious with congruent affect.  Judgment and insight appeared intact.  The Axis I diagnosis was PTSD, chronic; history of cocaine dependence in full sustained remission, and THC abuse.  The GAF was 53.

On VA PTSD compensation examination in December 2014, the examiner diagnosed PTSD and stated that the Veteran had no other mental disorders.  He lived by himself.  He had a person who came in once per week to assist him with household duties. He said he spent his day watching television, doing projects in his shed and enjoyed his boat and hot tub.  He reported social impairment due to increased arousal and anhedonia.  He enjoyed visiting his children and grandchildren.  He had not worked since 2007.  He had assistance with house work due to his leg condition, but he was capable of performing the activities of daily living and did these routinely.  He had no inpatient admissions since the last VA examination.  He was receiving medication management with some symptom improvement.  He had the following symptoms:  recurrent, involuntary, and intrusive distressing memories of the traumatic event, recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event, markedly diminished interest or participation insignificant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep), depressed mood, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that based on history and current presentation his PTSD alone did not render him unable to obtain or maintain substantially gainful employment.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

In an April 2015 VA mental health attending note, a VA psychiatrist stated that she treated the Veteran for PTSD and panic attacks likely secondary to PTSD.  Over the past several months he had some progression of his symptoms, with worsening irritability, sleep disturbance, nightmares and mood lability.  He also had some intermittent suicidal ideations without intent or plan.  He had been consistently compliant with appointments and medications.  Several medication adjustments have been made in recent visits and he continued to struggle with these symptoms.  She opined that he had substantial impairment in his social and occupational functioning.  She did not recommend that he work as she felt it would exacerbate his illness.

At the September 2016 Board hearing, the Veteran testified that he took medication to sleep, and he was groggy from them in the mornings.  He reported occasional ongoing nightmares about his in-service stressor, for which he also took medication.  He reported intrusive thoughts daily and flashbacks a couple of times per week.  He said he had a very small circle of friends, and saw them daily at his home or in passing.  He said his friends sometimes stayed at his house all day.  He said he avoided going to town, and often went with a friend.  He did not establish new relationships, as he did not trust most people.  He saw his family a few times per month, and only left his house twice per week.  He said that in the past he had been aggressive, most recently in 2006, but that currently he tried to avoid people and conflict.  He said he bathed a couple of times per week, and a friend washed his clothes for him.  He testified that since 2002 he had either suicidal ideation or suicide attempts many times.  He said that since 2002, he had major difficulties just getting by and sought treatment many times in order to stop using substances.  He did not believe he could work, and felt that if he did, he would be at risk of hurting himself or others in his profession of electrician.

In November 2016, the Veteran submitted affidavits from himself, his brother, and adult children as to the effects of his PTSD.  These statements are collectively to the effect that he had multiple PTSD symptoms including flashbacks, panic attacks, memory and concentration difficulties, irritability, mood swings, and was easily startled.  His family members stated that they did not think the Veteran would be able to work due to his PTSD and knee problems.

In November 2016, the Veteran submitted a copy of an October 2016 psychological examination by a private psychologist, J.M., Ph.D.  Dr. M. stated that he interviewed the Veteran on two occasions and reviewed the voluminous claims file.  He noted that the Veteran had a longstanding diagnosis of PTSD, polysubstance abuse, for which treatment was unsuccessful until 2007, depressive disorder, panic disorder with agoraphobia, panic disorder, anxiety disorder and adjustment disorder.  He opined that the documented symptoms had an overlapping nature and the symptoms for the various diagnoses over the years could not be separated.  He stated that the Veteran had not worked since 2009.  He extensively summarized relevant medical records, and opined that based on such review and his clinical interview, the Veteran's PTSD had imposed very significant limitations of social and occupational functioning since at least 2002, and that such limitations rendered him unable to secure and follow substantial gainful employment since 2009.  He opined that since 2002, the Veteran's PTSD had imposed very significant limitations of social and occupational functioning, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, due to such symptoms as suicidal ideation, intrusion symptoms, avoidance, social isolation, feelings of guilt and shame, and very poorly modulated anger.  As a result, the Veteran had structured his living situation so as to provide the maximum barriers between him and things that would upset his mental equilibrium.  In terms of his social interactions with his few friends, the only way he could maintain his psychic equilibrium was if he managed who visited on his own terms.  Dr. M. noted that the Veteran's symptoms persisted even though he had been sober since 2007.  He opined that the Veteran's limitations due to substance abuse prior to that time were inextricably intertwined with those associated with PTSD.  He stated that he disagreed with the VA compensation examiners' findings as to the level of impairment due to PTSD.  He observed that the findings of the Veteran's treating providers showed more severe symptoms, which he found consistent with his own findings.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating throughout the rating period on appeal; i.e., since January 11, 2002.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although a Veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas." The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

In this case, the GAF scores have fluctuated dramatically throughout the rating period, as have the Veteran's reported symptoms, but generally reflected levels of moderate to severe impairment, with recurrent suicidal ideation and rare hospitalizations.  Neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.  38 C.F.R. § 3.100 (a) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2  ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

As the private examiner, Dr. M. has stated that it is impossible to differentiate what portion of the Veteran's level of occupational and social impairment was attributable to PTSD versus his other diagnosed psychiatric disorders, VA has resolved any doubt in his favor and attributed the impairments from these disorders to his service-connected PTSD.  See Mittleider, supra.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, suicide attempts, near-continuous depression, with panic attacks affecting the ability to function independently, appropriately, and effectively; impaired impulse control with periods of unprovoked irritability with occasional violence; difficulty in adapting to stressful circumstances; and occasional neglect of personal hygiene.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence reflects that he has a good relationship with close family members and a few friends who visit him daily, but he has demonstrated difficulty establishing new relationships.  These symptoms have been endorsed by the Veteran, as corroborated by his brother, two adult children, Dr. M., Dr. W., and VA mental health treatment providers.  The reports of VA compensation examinations have generally reported moderate impairment due to PTSD.  The Board finds that the evidence reflects that the Veteran's psychological symptoms are of such severity as to warrant a 70 percent evaluation since the date of claim.

However, the Board finds that the evidence of record does not support a higher disability rating of 100 percent at any point during the rating period on appeal.  The evidence of record does not support a finding that his symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  The Veteran did not demonstrate a persistent danger of hurting self or others as contemplated in the 100 percent rating.  Additionally, while the evidence shows that the Veteran's psychiatric disorder was productive of occupational impairment during this period, he had a full-time job for several years during this period.  Although he socially isolates himself, and has married and divorced several times, the Veteran has maintained regular contact with certain family members including his adult children, grandchildren, and close friends who visit very frequently.  His reported history of inability to establish and maintain effective relationships, irritability, and suicidal ideation are specifically contemplated in the criteria for a 70 percent rating.  Moreover, he has generally demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  

Thus, neither the symptoms nor overall level of impairment more nearly approximate the criteria for a 100 percent schedular rating under the rating criteria, and an initial rating higher than 70 percent is therefore not warranted for the Veteran's PTSD.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations during this period.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  Nor was there symptomatology of similar severity, frequency and duration consistent with the criteria for a 100 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent, and a rating greater than 70 percent is denied throughout the rating period on appeal.  As the preponderance of the evidence is against such a rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements.  The Veteran has contended that a 70 percent rating should be assigned, and the Board agrees.  The Board has considered his competent report of symptoms, as well as the extensive medical evidence in making this determination, as well as the lay statements from relatives.  Based on this collective body of evidence, the Board finds that throughout the rating period on appeal, the Veteran's service-connected PTSD is no more than 70 percent disabling, and a 70 percent rating, but no higher, is warranted for PTSD.  38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411.  The claim is granted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board concludes that the Veteran's level of such occupational and social impairment is adequately reflected by the newly assigned schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities of PTSD and a right knee disability.  

On VA examination in May 2009, the Veteran reported that he had not worked since August 2008.

An August 3, 2009 mental health note reflects that the Veteran was unemployed.

In February 2014 he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He said that in August 2009, his PTSD and knee disability first affected full-time employment, he last worked full-time, and he became too disabled to work.  He reported full-time employment from March 2003 to June 2009, with a few brief gaps in employment.  He worked as an industrial electrician, in electrical maintenance, and in environmental health and safety.  During this period, he worked at least 40 hours per week, and usually more.  He stated that he did not leave his last job because of his disability.  He said he completed two years of college.

SSA records show that the Veteran is in receipt of SSA disability benefits, with a disability onset date of February 2010, due to a primary diagnosis of a back disability, and a secondary diagnosis of affective/mood disorders.  The Veteran reported that he worked on a full-time basis from June 1999 to July 2005 as a power systems consultant, from June 2006 to October 2007 as a safety manager, from February to April 2008 as an industrial electrician, from March to May 2008 as a construction electrician, and June to August 2008 as an industrial electrician.

In a July 2014 VA Form 21-8940, the Veteran stated that he worked as an industrial electrician from 2006 to 2009, at which point he became too disabled to work.

In an August 2014 telephone call, he claimed a TDIU based on PTSD, a right knee disability, and arthritis.  He said the arthritis was in all of his joints but mostly the lower body.  With regard to employment, he said that all of the employers he listed on the VA Form 21-8940 were independent contractors for Santee Cooper.  

The Veteran did not submit reports from his former employers regarding his past employment, despite repeated attempts by VA to obtain such information.

In a December 2014 VA examination, the Veteran reported that he had not worked since 2007.  He contradicted this report in several other statements.

Governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent. 38 C.F.R. § 4.16 (a). 

The Veteran's service-connected disabilities currently include PTSD, a right knee disability, and a left toe disability.  His combined rating, pursuant to the instant decision, has been at least 70 percent disabling throughout the rating period on appeal.

In light of the instant decision granting a higher 70 percent rating for PTSD throughout the rating period on appeal, the Veteran has met the schedular criteria for a TDIU throughout the rating period on appeal.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). See also Faust v. West, 13 Vet. App. 342 (2000).

The ultimate determination of whether a Veteran is capable of substantial gainful employment rests with the VA adjudicator, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 U.S.C. § 5103A (d)(1) ) (the VA adjudicator has the ultimate responsibility for a TDIU determination and VA is not required in every case to obtain a single medical opinion regarding the combined impact of all service-connected disabilities).

In making this determination of employability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.  

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail. 

As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In an April 2015 VA mental health attending note, a VA psychiatrist stated that the Veteran had substantial impairment in his social and occupational functioning.  She did not recommend that he work as she felt it would exacerbate his illness.

At the September 2016 Board hearing, the Veteran testified that he obtained a GED in service, and had completed two years of college, but did not obtain a degree.  He first testified that he last worked in approximately 2007, but later said his memory was not perfect and then testified that he last worked at Fulton Electronic Services as an industrial technician from November 2008 to June 2009.  He said he left that job because the project was completed.  He testified that he did not subsequently seek work due to memory difficulties, and that he felt it would be dangerous to continue with that work given such difficulties, since he performed dangerous industrial electrical work.  He said he was also unable to crawl or climb a ladder.  He also reported panic attacks, sometimes at work.  He stated that he began to have a lot of anxiety at work and had to constantly take notes and double and triple-check himself.  He said his boss reassigned him from industrial work to easier residential work.

In October 2016, Dr. M., a private psychologist, stated that he interviewed the Veteran on two occasions and reviewed the voluminous claims file.  He extensively summarized relevant medical records, and opined that based on such review and his clinical interview, the Veteran's PTSD had imposed very significant limitations of social and occupational functioning since at least 2002, and that such limitations rendered him unable to secure and follow substantial gainful employment since 2009.

Records on file, including the Veteran's statements and testimony, reflect that he has been unemployed since June 2009.  

The Board finds that the weight of the evidence suggests that his service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training.  The record shows that he is currently unemployed, and that his service-connected disabilities play a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affect his ability to perform this level of work on a consistent basis.  Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16 (a).

The Board notes that the Veteran has made various conflicting statements as to the date when he stopped working, and the record is unclear as to this point.  It appears that he was gainfully employed until June 2009.  After conducting any necessary development, the AOJ will assign the specific effective date for the instant award of a TDIU.


ORDER

An earlier effective date of January 11, 2002 for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

A higher initial 70 percent rating for service-connected PTSD is granted throughout the rating period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

The claim for a TDIU is granted, subject to the laws and regulations  governing the payment of monetary benefits.


REMAND

With regard to the claims for service connection for a left leg disability, and for a higher rating for a right knee disability, the Board finds that additional development is required prior to appellate review.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In November 2012 and September 2014, the Board remanded the appeal to the AOJ for additional development, including VA examinations.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required, primarily for additional VA examinations.

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated, and that his left leg disability was incurred in service or is secondary to his right knee disability or his service-connected left toe disability.

At the September 2016 Board hearing, the Veteran's representative requested remand of the issues of service connection for a left leg disability and a higher rating for a service-connected right knee disability for VA examinations.  The Veteran's representative contended that the Veteran's right knee was not examined during the VA compensation examination November 2014, and the January 2015 medical opinion also did not include a VA examination.  Regarding the appeal to establish that his service connection for left leg, the representative contended that the examination was inadequate because the examiner stated that the left knee was not aggravated by the right knee because the right knee was not sufficiently problematic to have aggravated the left knee, but it did not appear that the examiner actually examined the right knee, as no right knee findings are shown.  Finally, the representative noted that in 2012, the Board remanded for an opinion regarding secondary aggravation, for not only the left knee, but also the left ankle, and left hip, all part and parcel of the left leg appeal.  The representative asserted that the November 2014 examination only pertained to the left knee, and did not address the ankle or hip.
 
In an October 2016 written brief the Veteran's representative contended that the January 2015 compensation addendum medical opinion was completed without an examination, and the November 2014 examination was only of the left knee and the right knee was not examined.  The representative asserted that the Veteran's 2014 remand instructions were not sufficiently followed with regard to the appeal for a higher rating for the right knee and service connection for the left leg, and requested remand of these issues.

A review of the November 2014 VA examination reflects that only the left knee was examined, and not the entire left leg (to include the left hip and left ankle).  No examination findings are included with regard to the right knee.  In a January 2015 addendum, the VA examiner included right knee findings, stating that they were contained in the original report, which is not apparent from the record.  If, in fact, the right knee was examined in November 2014, a complete copy of that report should be obtained.

The Board finds that an orthopedic VA examination should be performed to determine the etiology of the claimed left leg disability, and the severity of the service-connected right knee disability.  38 C.F.R. § 5103A; 38 C.F.R. §§ 3.159, 3.327 (a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Relevant medical records have been added to the file since the last VA compensation examination.  On remand, the VA examiner is asked to review the medical evidence of record.

Moreover, the United States Court of Appeals for Veterans Claims (Court) recently issued directives regarding VA orthopedic examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight-bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight bearing.  Id., see also 38 C.F.R. § 4.59.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical records of treatment or evaluation of a right knee disability and a left leg disability, and associate them with the claims file.  

Attempt to obtain a complete copy of a November 2014 compensation examination that includes findings with regard to the right knee.  If such a report does not exist, annotate the claims file to this effect.

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any diagnosed left leg disorder and the current severity of his service-connected chronic right knee strain with internal derangement.  The claims file must be made available to and reviewed by the examiner, including service treatment records, prior VA examination and treatment reports, including VA outpatient treatment records dated in October 2007 showing that the Veteran reported that approximately 1-2 weeks ago, he fell off his motorcycle, injuring his left knee.

The examining physician is asked to:

a) opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left leg disorder (to include the left hip, left knee and left ankle) is directly related to service, if not, 

b) opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left leg disorder (to include the left hip, left knee and left ankle) is caused, or alternatively, is permanently aggravated by the Veteran's residuals of a left third toe fracture, if not,

c) opine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left leg disorder (to include the left hip, left knee and left ankle) is caused, or alternatively, permanently aggravated by the Veteran's chronic right knee strain with internal derangement.

d) indicate the current level of severity of the service-connected right knee disability.

The examining physician must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's service-connected right knee strain with internal derangement.  Ranges of motion, instability, and all other findings should be reported in detail.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.

The examiner should specifically test the range of motion of each knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

If the examining physician is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


